FILED
                                                                       United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                           Tenth Circuit

                            FOR THE TENTH CIRCUIT                            February 5, 2020
                        _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
 STEVEN MICHAEL FAIRCHILD,

       Petitioner - Appellant,

 v.                                                          No. 19-4141
                                                     (D.C. No. 2:17-CV-01317-DN)
 SHANE NELSON,                                                 (D. Utah)

       Respondent - Appellee.
                      _________________________________

               ORDER DENYING CERTIFICATE OF APPEALABILITY*
                      _________________________________

Before BRISCOE, McHUGH, and MORITZ, Circuit Judges.
                  _________________________________

       Steven Fairchild, a Utah prisoner proceeding pro se,1 seeks a certificate of

appealability (COA) to appeal the district court’s denial of his 28 U.S.C. § 2254

petition. For the reasons discussed below, we deny Fairchild’s request and dismiss

this matter.

       Utah charged Fairchild with ten felonies, including one count of aggravated

robbery and four counts of possession of a firearm by a restricted person. State v.

Fairchild, 385 P.3d 696, 699 (Utah Ct. App. 2016). Prior to trial, the government


       *
         This order is not binding precedent, except under the doctrines of law of the
case, res judicata, and collateral estoppel. But it may be cited for its persuasive value.
See Fed. R. App. P. 32.1; 10th Cir. R. 32.1.
       1
         We liberally construe Fairchild’s pro se filings. But we will not act as his
advocate or excuse his failure to follow procedural rules. See Yang v. Archuleta, 525
F.3d 925, 927 n.1 (10th Cir. 2008).
moved to admit evidence that Fairchild was previously convicted of bank robbery. Id.

The trial court denied the motion, determining that neither evidence of Fairchild’s

prior convictions nor his status as a parolee were admissible under the Utah Rules of

Evidence. Id. But at trial, the jury heard that Fairchild was a parolee on at least three

occasions: during opening statements, direct examination of Fairchild’s parole

officer, and closing statements. Id. at 700. Fairchild’s trial counsel did not object to

the opening or closing statements but did object to the parole officer’s testimony. Id.

Fairchild’s counsel also moved for a mistrial after the parole officer’s testimony, but

the trial court denied the motion. Id.

       The jury convicted Fairchild on all counts, and the trial court imposed

consecutive sentences. Id. Fairchild then moved for a new trial, “arguing that the

statements during trial that he was on parole violated the pretrial order and unfairly

prejudiced him.” Id. The trial court denied the motion for a new trial. Id.

       Fairchild appealed to the Utah Court of Appeals (UCA), arguing that (1) the

trial court erred in denying his motion for a new trial because “the multiple

references to his status as a parolee violated the trial court’s pretrial order and his

rights to due process, the presumption of innocence, and a fair trial”; (2) his trial

counsel provided ineffective assistance of counsel (IAC) by “failing to object to”

various references to his parolee status; and (3) his sentence violated Utah law and

the Eighth Amendment. Id. at 701, 702 n.6. Regarding his first and second claims,

Fairchild argued in his reply brief that “the State bears the burden of demonstrating

that the improperly elicited testimony was harmless beyond a reasonable doubt.” R.

                                                2
272 (quoting State v. Morrison, 937 P.2d 1293, 1296 (Utah Ct. App. 1997)); see also

Chapman v. California, 386 U.S. 18, 24, 26 (1967) (holding that to be harmless,

constitutional errors must be harmless beyond reasonable doubt; placing burden of

proving such harmlessness on state).

       The UCA determined that the trial court erred in permitting the elicited

testimony. Fairchild, 385 P.3d at 701. But it found that the error was harmless

because it was “sufficiently inconsequential [such that] there is no reasonable

likelihood that the error affected the outcome of the proceedings.” Id. (quoting State

v. Verde, 770 P.2d 116, 120 (Utah 1989)). Thus, the UCA implicitly declined to

apply the Chapman harmless-error standard that Fairchild advanced in his reply brief.

And because it found the error to be harmless under the standard it did apply, the

UCA also found that (1) the trial court did not abuse its discretion in denying

Fairchild’s motion for a new trial and (2) his trial counsel was not ineffective in

failing to object to references to Fairchild’s parolee status. Id. at 702 n.6, 703.

       Fairchild filed a petition for certiorari to the Utah Supreme Court, arguing that

the UCA erred in refusing to apply the Chapman harmless-error standard and that,

under the correct standard, the trial court’s error was not harmless. The Utah

Supreme Court denied his petition. State v. Fairchild, 390 P.3d 724 (Utah 2017).

       Fairchild then filed a petition for habeas relief in federal district court, arguing

that (1) the UCA violated his state and federal constitutional rights to due process, a

fair trial, and the presumption of innocence by not applying the Chapman harmless-

error standard (Chapman claim); (2) the trial court committed plain error by

                                                3
permitting introduction of evidence of his parolee status (evidence claim); (3) his

trial counsel was ineffective in failing to object to the references to his parolee status

(IAC claim); and (4) the trial court violated Utah law and the Eighth Amendment by

improperly imposing an unduly harsh sentence (sentencing claim).

       The district court dismissed all four claims. First, it found that the entirety of

the evidence claim and the Utah constitutional and statutory portions of the Chapman

and sentencing claims were state-law claims that cannot be addressed in federal

habeas review. See Lewis v. Jeffers, 497 U.S. 764, 780 (1990) (“[F]ederal habeas

corpus relief does not lie for errors of state law.”). Next, it found that Fairchild

procedurally defaulted “every asserted ground for relief” including, presumably, the

federal portion of his sentencing and Chapman claims, as well as his IAC claim. R.

441. Finally, the district court determined that Fairchild demonstrated neither the

cause and prejudice nor fundamental miscarriage of justice necessary to overcome

this procedural default. See English v. Cody, 146 F.3d 1257, 1259 (10th Cir. 1998).

       Fairchild now seeks to appeal the district court’s denial of his petition, arguing

only that the district court erred in finding the federal portion of his Chapman claim

and his IAC claim procedurally defaulted.2 But before he can appeal, he must obtain

a COA. 28 U.S.C. § 2253(c)(1)(A). When a district court denies claims in a § 2254

petition on procedural grounds, as the district court did here, we will issue a COA



       2
        Because Fairchild does not argue that the district court improperly dismissed
the remainder of his claims, we do not consider the district court’s disposition of
those claims.
                                                4
only if “the prisoner shows, at least, that jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right and that

jurists of reason would find it debatable whether the district court was correct in its

procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). For the reasons

discussed below, we conclude that reasonable jurists could not debate “whether the

district court was correct in its procedural ruling” and thus deny Fairchild’s request

for a COA. Id.

      On appeal, Fairchild argues that he can overcome his procedural default

because he can show cause and prejudice. See English, 146 F.3d at 1259 (noting that

habeas petitioner can overcome procedural default by showing cause and prejudice).

Specifically, he argues that his appellate counsel was ineffective by failing to

preserve his trial IAC claim and his federal Chapman claim and that this appellate

ineffectiveness caused the procedural default of those claims. It is true that “attorney

error” can be “an objective external factor providing cause for excusing a procedural

default.” Davila v. Davis, 137 S. Ct. 2058, 2065 (2017). But Fairchild failed to

advance an appellate IAC claim in his habeas petition. Indeed, the district court

determined that the only cause-and-prejudice ground Fairchild “possibly argue[d]” is

that his lack of legal resources caused his procedural default. R. 443. And “[w]e do

not generally consider issues that were not raised before the district court as part of

the habeas petition.” See Stouffer v. Trammell, 738 F.3d 1205, 1221 n.13 (10th Cir.

2013). Thus, we decline to consider whether Fairchild’s newly advanced appellate



                                               5
IAC claim serves as cause to excuse his procedural default.3 Because reasonable

jurists could not debate “whether the district court was correct in” finding that

Fairchild could not show cause and prejudice to overcome his procedural default, we

deny Fairchild’s request for a COA. Slack, 529 U.S. at 484. As a final matter, we

grant Fairchild’s motion to proceed in forma pauperis.



                                            Entered for the Court


                                            Nancy L. Moritz
                                            Circuit Judge




      3
        For the same reason, we also decline to consider any argument stemming
from Fairchild’s allegation that he had the same counsel at trial and on appeal. See
Cannon v. Mullin, 383 F.3d 1152, 1172–75 (10th Cir. 2004) (noting that to be
“adequate” as procedural bar, state procedural rule must, in part, “allow[] petitioner
an opportunity to consult with separate counsel on appeal in order to obtain an
objective assessment of trial counsel’s performance” (quoting English, 146 F.3d at
1259, 1263)), abrogated in part on other grounds by Simpson v. Carpenter, 912 F.3d
542 (10th Cir. 2018). On its face, this allegation appears to be untrue: the name of
Fairchild’s appellate counsel is different than his trial counsel’s name, and although
each one listed the same street address, they also listed different suite numbers at that
address. But more importantly, Fairchild did not include any such allegation in his
habeas petition below. We therefore decline to consider it here. See Stouffer, 738
F.3d at 1221 n.3.
                                               6